NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                        September 24, 2015

      Hon. Justin Michael Welch                     Hon. Dean A. Schaffer
      Blazier, Christensen, Bigelow, & Virr, P.C.   Attorney at Law
      221 W. 6th St., Ste. 2000                     1411 West Avenue, Suite 100
      Austin, TX 78701-3433                         Austin, TX 78701
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00615-CV
      Tr.Ct.No. D-1-GN-13-001387
      Style:    Sandeep Nanda v. Corey Huinker


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 419th District Court
           Hon. Amalia Rodriguez-Mendoza, Travis County District Clerk (DELIVERED VIA
           E-MAIL)
           Hon. Billy Ray Stubblefield, Third Administrative Judicial Region (DELIVERED
           VIA E-MAIL)